Exhibit 10.9

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (“Agreement”) is made and entered into effective as of
December 2, 2016 by FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation, D&D
OF MINNESOTA, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS OF MARYLAND,
INC., a Minnesota corporation, FAMOUS DAVE’S RIBS, INC., a Minnesota
corporation, FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation, and LAKE &
HENNEPIN BBQ & BLUES, INC., a Minnesota corporation (collectively, “Pledgors”)
and VENTURE BANK, a Minnesota banking corporation, its endorsees, successors and
assigns (“Secured Party”).

RECITALS:

A. Secured Party has agreed to make two separate loans to Borrower in the
aggregate principal amount of seven million three hundred thousand and no/100
dollars ($7,300,000.00), one in the principal amount of six million three
hundred thousand and no/100 dollars ($6,300,000.00) (“Loan 2”) and the other in
the principal amount of one million and no/100 dollars ($1,000,000.00) (“Loan
3”) in accordance with a loan agreement between Pledgors and Secured Party that
is dated of even date herewith (“Loan Agreement”). Both Loan 2 and Loan 3 are
governed by this Agreement and collectively and individually defined as the
“Loan” under this Agreement.

B. To evidence the Loan, the Pledgors are executing and delivering to the
Secured Party two promissory notes of even date herewith in the amount of the
Loan (collectively, the “Note”).

C. As security for repayment of the Loan, Pledgors are executing and delivering
this Agreement to Secured Party.

D. The Loan Agreement, Note, and any other documents related to the Loan are
collectively referred to as the “Loan Documents.”

NOW, THEREFORE, in consideration of making the loan and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

Section 1. Pledge and Security Interest. To secure payment and performance of
the Obligations (as defined below), Pledgors pledge to Secured Party and grants
to Secured Party a security interest (“Security Interest”) in, and assigns to
Secured Party, the following property (“Collateral”):

The following certificates of deposit (collectively, the “Certificate of
Deposit”) issued or to be issued by Secured Party (or any other account with
Secured Party that funds in the certificate of deposit are deposited) in favor
of Pledgors:

 

CD Number

   Amount  

#6478

   $ 350,000.00   

#6479

   $ 200,000.00   

#6480

   $ 135,000.00   

#6481

   $ 120,000.00   

#6482

   $ 140,000.00   

Total pledged

   $ 945,000.00   



--------------------------------------------------------------------------------

together with any other documents related to the Certificate of Deposit, whether
certificated or uncertificated, including any instrument evidencing the
Certificate of Deposit, and all funds deposited in the Certificate of Deposit
account, whether an initial deposit or an additional deposit made thereafter,
together with all interest accrued, together with all additions, replacements,
renewals, modifications or substitutions of any kind to the Certificate of
Deposit; and

All products and proceeds of the foregoing.

Section 2. Obligations Secured. This Agreement secures the following (the
“Obligations”):

All debts, liabilities and obligations of Pledgors under the Loan Documents,
whether now existing or hereafter arising, including, but not limited to, all
principal, interest and other charges, fees, expenses and amounts and all
amendments, extensions, renewals and replacements of the Loan Documents; and

All debts, liabilities and obligations of every type and description which
Pledgors may owe to Secured Party, including but not limited to, all principal,
interest and other charges, fees, expenses and amounts, and all notes,
guaranties, agreements and other writings in favor of Secured Party, whether now
existing or hereafter arising, direct or indirect, due or to become due,
absolute or contingent, primary or secondary, liquidated or unliquidated,
independent, joint, several or joint and several; and

All advances, fees, charges, costs and expenses incurred by the Secured Party
including, but not limited to, audit fees and expenses and reasonable attorneys’
fees, legal expenses and interest, in connection with the Obligations, Security
Interest, Collateral or in the protection and exercise of any rights or remedies
under this Agreement or the Loan Documents.

Section 3. Representations, Warranties and Agreements. Pledgor represents and
warrants to Secured Party and agrees as follows:

3.1 Each Borrower is a corporation duly organized and in good standing under the
laws of the State of Minnesota and has the power to enter into and has
authorized execution and delivery of this Agreement. No Pledgor has used any
trade name, assumed name or other name

 

2



--------------------------------------------------------------------------------

except such Pledgor’s name stated above. Pledgors shall not change their state
of incorporation without the Secured Party’s prior written consent. Pledgors
shall give Secured Party prior written notice of any change in such address or
Pledgors’ name(s) or if Pledgors use any other name. Pledgors have authority to
execute and perform this Agreement.

3.2 Except as set forth in any existing or future agreement executed by Secured
Party, Pledgors are the owner of the Collateral, or will be the owner of the
Collateral hereafter acquired, free and clear of all security interests, liens,
encumbrances and restrictions, except this Security Interest, any restrictive
legend appearing on any instrument constituting Collateral, and any other
security interest of Secured Party. Pledgors shall not permit any security
interest, lien, encumbrance or restriction, other than the Security Interest and
any other security interest of Secured Party, to attach to any Collateral
without the prior written consent of Secured Party. Pledgors shall defend the
Collateral against the claims and demands of all persons and entities other than
Secured Party and shall promptly pay all taxes, assessments and other government
charges upon or against Pledgors, any Collateral, and the Security Interest. No
other person or entity has control of the Collateral or any certificates
representing or evidencing the Collateral and no financing statement covering
any Collateral is on file in any public office.

3.3 Pledgors will not sell, transfer, exchange or otherwise dispose of all or
any part of the Collateral or Pledgors’ interest in the Collateral without the
prior written consent of Secured Party.

3.4 At any time, upon request by Secured Party, Pledgors will deliver to Secured
Party all notices, financial statements, reports or other communications
received by Pledgors as an owner or holder of the Collateral.

3.5 Upon execution of this Agreement, Pledgors will deliver to Secured Party all
certificates representing or evidencing the Collateral and the Secured Party may
hold these certificates and the Collateral until payment in full of the
Obligations.

3.6 Pledgors shall, at Secured Party’s request, promptly execute, endorse and
deliver financing statements, consents, control agreements and other instruments
and documents and take such other actions deemed by Secured Party to be
necessary or desirable to establish, protect, perfect or enforce the security
interest in the Collateral and the rights of Secured Party under this Agreement
and applicable law, and pay all costs of filing financing statement and other
writings in all public offices where filing is deemed by Secured Party to be
necessary or desirable.

3.7 Pledgors authorize Secured Party to file all of Secured Party’s financing
statements and amendments to financing statements, and all terminations of the
filings of other secured parties, all with respect to the Collateral, in such
form and substance as Secured Party, in its sole discretion, may determine.

Section 4. Rights of Secured Party. At any time after an Event of Default (as
defined below), Secured Party may, and at the request of Secured Party, Pledgors
shall, without notice or demand of any kind: (a) notify the obligor or issuer of
any Collateral that the Collateral has been assigned to Secured Party and direct
such obligor or issuer to make all future payments to

 

3



--------------------------------------------------------------------------------

Secured Party of any amounts due or distributable thereon; (b) in Pledgors’ name
or Secured Party’s name enforce collection of any Collateral by suit or
otherwise, or surrender, release or exchange all or any part of it, or
compromise, extend or renew for any period any obligation evidenced by the
Collateral; (c) receive all proceeds of the Collateral; (d) hold any increase or
profits received from the Collateral as additional security for the Obligations,
except that any money received from the Collateral shall, at Secured Party’s
option, be applied in reduction of the Obligations, in such order of application
as Secured Party may determine, or be remitted to Pledgors; and (e) exercise all
voting rights with respect to the Collateral and the right to receive all
dividends and distributions on the Collateral.

Section 5. Limited Power of Attorney. Upon the occurrence of an Event of Default
(as defined below), Pledgors irrevocably authorize Secured Party and grants
Secured Party a limited power of attorney in the name and on behalf of Pledgors
or, at Secured Party’s option, in the name of Secured Party, to take any action
and to execute any instrument which Secured Party may deem necessary or
desirable to cure or correct the Event of Default or accomplish the purposes of
this Agreement, including, but not limited to: to collect, receive, endorse,
create, prepare, complete, execute, deliver and file any and all financing
statements, control agreements, insurance applications, remittances,
instruments, documents, chattel paper and other writings; to grant any extension
to, compromise, settle, waive, notify, amend, adjust, change and release any
obligation of any account debtor, issuer, obligor, insurer or other person or
entity pertaining to any Collateral; to demand termination of other security
interests in any of the Collateral; and to take any other action to establish,
perfect, protect or enforce the Security Interest.

Section 6. Events of Default. The occurrence of any of the following events
shall constitute an event of default (“Event of Default”): any Event of Default
as defined in the Loan Agreement.

Section 7. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter, Secured Party may exercise any one or more of the following rights
or remedies: (a) declare all Obligations to be immediately due and payable in
full, and the same shall thereupon be immediately due and payable in full,
without presentment or other notice or demand, all of which are waived by
Pledgors; (b) transfer any of the Collateral into Secured Party’s name or that
of its nominee and exercise all voting and other rights as a holder of the
Collateral; and (c) exercise and enforce any and all rights and remedies
available upon default under this Agreement, the UCC, and any other applicable
agreements and laws, including, but not limited to, the right to offer and sell
the Collateral privately to purchasers who will agree to take the Collateral for
investment and not with a view to distribution and the right to arrange for a
sale which would otherwise qualify as exempt from registration under the
Securities Act of 1933. If notice to Pledgors of any intended disposition of the
Collateral or other action is required, such notice shall be deemed reasonable
if given at least ten (10) days prior to the date of intended disposition or
other action. All rights and remedies of Secured Party shall be cumulative and
may be exercised singularly, concurrently or successively at Secured Party’s
option, and the exercise or enforcement of any such right or remedy shall not be
a condition to or bar the exercise or enforcement of any other.

Section 8. Consent to Jurisdiction. Pledgors consent to the personal
jurisdiction of the state and federal courts located in the State of Minnesota
in connection with any controversy

 

4



--------------------------------------------------------------------------------

related to this Agreement, the Collateral, the Security Interest or any of the
Obligations, waives any argument that venue in such forums is not convenient,
and agrees that any litigation initiated by Pledgors against Secured Party in
connection with this Agreement, the Collateral, the Security Interest or any of
the Obligations shall be in a state court of general jurisdiction for the State
of Minnesota or the United States District Court located in that state.

Section 9. Bankruptcy. Whether or not an event of default shall have occurred
under the Loan or Loan Documents, upon the commencement of any proceedings under
any bankruptcy law by or against Pledgors, then the Secured Party may declare
the Pledgors in default under this Agreement and may enforce this Agreement and
collect the entire Obligations from Pledgors upon the happening of such even
regardless of whether amounts are due or accelerated under the Loan or other
Loan Documents. For purposes of determining the Obligations under this provision
notwithstanding any such bankruptcy proceeding, interest will be deemed to
continue to accrue as though no such bankruptcy proceeding had been taken.

Section 10. Notice. No notice or other communication by Pledgors to Secured
Party, which relates to any of the Obligations, the Security Interest or the
Collateral, shall be effective until it is received by Secured Party at Secured
Party’s address stated below. All notices to be given to Pledgors shall be
deemed reasonable and properly given if delivered or mailed by regular or
certified mail, postage prepaid, to Pledgors at their address set forth below or
at the most recent address shown in Secured Party’s records.

Each notice to Secured Party shall be addressed as follows:

Venture Bank

Attn: Dion Muchow

2640 Eagan Woods Drive, Suite 100

Eagan, Minnesota 55121

Each notice to Pledgors shall be addressed as follows:

Famous Dave’s of America, Inc.

D&D of Minnesota, Inc.

Famous Dave’s Ribs of Maryland, Inc.

Famous Dave’s Ribs, Inc.

Famous Dave’s Ribs-U, Inc.

Lake & Hennepin BBQ & Blues, Inc.

12701 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attn: Chief Executive Officer

Phone No:         (952) 294-1300

Fax No.:            (        )                     

 

5



--------------------------------------------------------------------------------

Section 11. Consent to Jurisdiction. Pledgors consent to the personal
jurisdiction of the state and federal courts located in the State of Minnesota
in connection with any controversy related to this Agreement, the Collateral,
the Security Interest or any of the Obligations, waives any argument that venue
in such forums is not convenient, and agrees that any litigation initiated by
Pledgors against Secured Party in connection with this Agreement, the
Collateral, the Security Interest or any of the Obligations shall be in a state
court of general jurisdiction for the State of Minnesota or the United States
District located in that state.

Section 12. WAIVER OF JURY TRIAL. THE PARTIES TO THIS AGREEMENT WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING TO WHICH ANY PARTY TO THIS AGREEMENT ARE
INVOLVED DIRECTLY OR INDIRECTLY AND ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER, AND WHETHER ARISING OR ASERTED BEFORE OR AFTER THE DATE OF THIS
AGREEMENT.

Section 13. Miscellaneous. All terms in this Agreement that are defined in the
Minnesota Uniform Commercial Code, as amended from time to time (the “UCC”)
shall have the meanings set forth in the UCC, and such meanings shall
automatically change at the time that any amendment to the UCC, which changes
such meanings, shall become effective. A carbon, photographic or other
reproduction of this Agreement is sufficient as a financing statement. No
provision of this Agreement can be waived, amended, abridged, supplemented,
terminated or discharged and the Security Interest cannot be released or
terminated, except by a writing executed by Secured Party. A waiver shall be
effective only in the specific instance and for the specific purpose given. No
delay or failure to act shall preclude the exercise or enforcement of any of
Secured Party’s rights or remedies. This Agreement shall bind and benefit
Pledgors and Secured Party and their respective heirs, representatives,
successors and assigns and shall take effect when executed by Pledgors and
delivered to Secured Party, and Pledgors waive notice of Secured Party’s
acceptance. If any provision or application of this Agreement is held unlawful
or unenforceable in any respect, such illegality or unenforceability shall not
affect other provisions or applications which can be given effect, and this
Agreement shall be construed as if the unlawful or unenforceable provision or
application had never been contained herein or prescribed hereby. All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation, payment
and performance of the Obligations. This Agreement and the rights and duties of
the parties shall be governed by and construed in accordance with the laws of
the State of Minnesota. Secured Party shall not be obligated to preserve any
rights Pledgors may have against prior parties, to exercise at all or in any
particular manner any voting rights which may be available with respect to any
Collateral, to realize on the Collateral at all or in any particular manner or
order, or to apply any cash proceeds of the Collateral in any particular order
of application.

 

6



--------------------------------------------------------------------------------

(signature page follows)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgors and Secured Party have executed this Pledge
Agreement as of the date and year first written above.

 

PLEDGORS:

FAMOUS DAVE’S OF AMERICA, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

D&D OF MINNESOTA, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

FAMOUS DAVE’S RIBS OF MARYLAND, INC.,

a Minnesota corporation,

By:  

/s/ John P. Beckman

  John P. Beckman, its President

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

signature page to Pledge Agreement

-re: Famous Dave’s loan

 

S-1



--------------------------------------------------------------------------------

FAMOUS DAVE’S RIBS-U, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

LAKE & HENNEPIN BBQ & BLUES, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

signature page to Pledge Agreement

-re: Famous Dave’s loan

 

S-2



--------------------------------------------------------------------------------

SECURED PARTY: VENTURE BANK, a Minnesota banking corporation By:  

/s/ Bryan Frandrup

  Bryan Frandrup, its VP and Commercial Loan Officer

signature page to Pledge Agreement

-re: Famous Dave’s loan

 

S-3